PER CURIAM.
The factual setting for these consolidated appeals is set out in the opinion remanding BJ-358 to the trial court for specific determinations with respect to whether the alleged settlement agreement between the *1132parties should be enforced, and staying the appeal in BE-318 pending disposition of BJ-358. Dixie Operating Company v. Exxon Company, U.S.A., 493 So.2d 61 (Fla. 1st DCA 1986).
On August 12, 1987, the trial court’s order determining that the settlement agreement was not enforceable was filed with this Court. On April 1, 1988, a per curiam affirmance was issued which was inadvertently styled BE-318, but was intended to affirm the orders appealed in both cases. This discrepancy was pointed out in Exxon Company’s motion for rehearing.
The per curiam opinion in BE-318 is hereby vacated. The trial court’s order denying Dixie Operating Company’s petition to enforce the settlement agreement and the final summary judgment in favor of Dixie Operating Company are both AFFIRMED.
SMITH, C.J., and WENTWORTH and BARFIELD, JJ., concur.